DETAILED ACTION

Priority
This application incorporates by reference U.S. application #62/834,782. All the material from the application which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the application which is not present in this application forms no part of the claimed design.

Acknowledgment 
The preliminary amendment to figures 1-9 received on 11/19/2019 is acknowledged. It has been reviewed and it is determined that no new matter has been added. It has been received and entered.

Specification
The description of broken line portions of the drawings as being for “illustrative purposes only” is objectionable. “Illustrative purposes only” does not clearly describe the purpose of the broken lines because in a design patent, the drawings are the illustration of the claim. In essence, the entire drawing disclosure is for illustrative purposes, as it illustrates the claim. Therefore, a description of a discrete portion - in this case, broken line subject matter - of that drawing as being for illustrative purposes only does not clearly describe or clarify the meaning of that portion.

For clarity, and to conform with the requirements set forth in MPEP 
§1503.02 and 1503.01 II, the broken line description should be amended to clearly describe the purpose of the broken lines (such as illustrating unclaimed portions of the article or illustrating unclaimed environment). Suggestions for amendment are held in abeyance pending the resolution of the 35 U.S.C. § 112(a) and (b) rejection herein.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	The claimed invention is indefinite and nonenabling because the overall shape/configuration and scope of the design cannot be understood without resorting to conjecture. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete. Nothing regarding the design sought to be patented must be left to conjecture. See MPEP 1503.02.

The features on the bottom surface of the design can’t be understood without resorting to conjecture. Specifically, the three dimensional shape and appearance of the interior circular shapes and the rounded rectangle shape on the bottom of the design can’t be understood. Please see below for a marked up view of figure 4 wherein the features that can’t be understood have been highlighted.

    PNG
    media_image1.png
    577
    505
    media_image1.png
    Greyscale



As a possible means to overcome the “features on the bottom surface of the design can’t be understood” portion of the rejection, it is suggested that features on the bottom surface of the design can’t be understood be reduced to broken lines. As per the original disclosure it would appear that such an amendment would meet the written description requirement of 35 USC 112(a). 

If the applicant decides to reduce the features to broken lines, the broken line description should be amended to read as follows:

--The broken lines illustrate portions of the environment in figure 9 and illustrate portions of the HEAT RESISTANT SLEEVE FOR A DESCENT CONTROLLER in the other views. None of the broken lines form part of the claimed design. --

Corrected drawing sheets are strongly suggested in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A 
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, April Rivas, can be reached at (571) 270-0232. The examiner’s supervisor, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921